Exhibit 10.1

 

FOREST OIL CORPORATION

 

CASH-BASED AWARD AGREEMENT

 

[                                  , 2011]

 

To:

 

Forest Oil Corporation, a New York corporation (the “Company”), is pleased to
grant you two separate awards (the “Awards”) with respect to cash-based
incentive compensation. One of such Awards shall be referred to herein as the
“Time-Based Award,” and the other of such Awards shall be referred to herein as
the “Performance-Based Award.” The Performance-Based Award shall relate to the
period beginning on                         , 2011 and ending on
                        , 2014 (the “Performance Period”). The Performance-Based
Award is granted under, and subject to the terms of, the Forest Oil Corporation
2007 Stock Incentive Plan (as it may be amended from time to time, the “Plan”),
and shall constitute a “Performance Award” under the Plan that is subject to the
payment limitations described in clause (ii) of the penultimate sentence of
Paragraph V(a) of the Plan. A copy of the Plan is available upon request. The
Time-Based Award is not granted under, and shall not be subject to the terms of,
the Plan. The Awards are subject to your acceptance of and agreement to all the
applicable terms, conditions and restrictions described in this Cash-Based Award
Agreement (this “Agreement”). To the extent that any provision of this Agreement
as it relates to the Performance-Based Award conflicts with the expressly
applicable terms of the Plan, you acknowledge and agree that those terms of the
Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement or Appendix A attached hereto, shall have
the meanings given to them in the Plan in effect as of the date of this
Agreement.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Awards. By accepting this Agreement, you agree to be bound
by all of the terms hereof.

 

For all purposes of this Agreement, you will be considered to have terminated
from employment with the Company when you incur a “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder.

 

1.                                       Time-Based Award.   The Time-Based
Award entitles you to a cash payment from the Company on (or within five
business days after) the Time-Based Award Payment Date in an amount equal to the
Time-Based Award Payment Amount. In the event your employment with the Company
terminates prior to the occurrence of the Time-Based Award Payment Date for any
reason other than death, Disability, or Involuntary Termination, then you shall,
for no consideration, immediately forfeit to the Company the Time-Based Award
and you shall not have any further rights with respect to such Award.

 

--------------------------------------------------------------------------------


 

2.                                       Performance-Based Award.

 

(a)                                  In General. The Performance-Based Award
shall be subject to achievement of the Total Shareholder Return performance
objective (the “Performance Objective”).  The Performance-Based Award entitles
you to a cash payment from the Company after the Performance-Based Award
Computation Date in an amount equal to the Performance-Based Award Payment
Amount. In the event your employment with the Company terminates prior to the
occurrence of the Performance-Based Award Computation Date for any reason other
than death, Disability, or Involuntary Termination, then you shall, for no
consideration, immediately forfeit to the Company the Performance-Based Award
and you shall not have any further rights with respect to such Award. Subject to
Sections 2(b) and 2(c), the payment of any Performance-Based Award Payment
Amount to which you may be entitled shall be made as follows: (i) if the
Performance-Based Award Computation Date is the last day of the Performance
Period, then payment shall be made not later than the 15th day of the third
calendar month following the calendar month in which the Performance Period
ends; (ii) if the Performance-Based Award Computation Date is the date your
employment with the Company terminates due to your death or Disability, then
payment shall be made not later than the 15th day of the third calendar month
following the calendar month in which the date of your death or Disability
occurs; (iii) if the Performance-Based Award Computation Date is the date your
employment with the Company terminates due to your Involuntary Termination, then
payment shall be made not later than the 15th day of the third calendar month
following the calendar month in which the date of your Involuntary Termination
occurs; and (iv) if the Performance-Based Award Computation Date is the date
upon which a Change of Control occurs, then payment shall be made immediately
following (and not later than five business days after ) the date upon which the
Change of Control occurs.

 

(b)                                 Certification of Performance Objective. 
Prior to any payment described in clauses (i), (iii) or (iv) of the last
sentence of Section 2(a), and as soon as administratively practicable following
the Performance-Based Award Computation Date relating to any such payment (but
in no event later than the date which will permit the Company to satisfy the
time of payment requirements of Section 2(a)), the Committee shall certify in
writing whether and to the extent that the Performance Objective has been
achieved and will determine the Performance-Based Award Payment Amount.

 

(c)                                  Forfeiture under Certain Circumstances. 
Notwithstanding any provision herein to the contrary, the Committee may
terminate your Performance-Based Award if it determines that you have engaged in
material misconduct. Material misconduct includes conduct adversely affecting
the Company’s reputation, financial condition, results of operations or
prospects, or which constitutes fraud or theft of Company assets.  If such
material misconduct results, directly or indirectly, in any restatement of the
Company’s financial information after an amount has been paid to you with
respect to the Performance-Based Award, then the Committee also may require you
to reimburse the Company for all or a portion of such payment amount. In
addition, if there is a material restatement of the Company’s financial
statements that affects the financial information used in the determination of
the amount paid to you under the Performance-Based Award, then the Committee may
take such action, in its sole discretion, as it deems necessary to adjust such
amount.

 

2

--------------------------------------------------------------------------------


 

3.                                       Nontransferability of Awards.    The
Awards may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Following your death, any cash payable in respect of an Award will
be paid, at the time specified in Section 1 or Section 2, as applicable, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof.

 

4.                                       Beneficiary Designation.    You may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom shall be paid under this Agreement
following your death any cash payable hereunder in respect of your Awards at the
time specified in Section 1 or Section 2, as applicable. Each designation will
revoke all prior designations, shall be in a form prescribed by the Committee,
and will be effective only when filed in writing with the Committee during your
lifetime. In the absence of any such effective designation, cash payable in
connection with your death shall be paid to your surviving spouse, if any, or
otherwise to your estate.

 

5.                                       Effect of Settlement.   Upon payment
with respect to an Award in accordance with any applicable provision of this
Agreement, all of your rights relating to such Award shall be cancelled and
terminated. If and to the extent that you are still employed at the end of the
Performance Period (with respect to the Performance-Based Award) or on
                      , 2014 (with respect to your Time-Based Award), and no
payment amount shall have been earned in respect of the applicable Award in
accordance with the terms of this Agreement, then such Award shall be cancelled
and terminated.

 

6.                                       Furnish Information.   You agree to
furnish to the Company all information requested by the Company to enable it to
comply with any reporting or other requirements imposed upon the Company by or
under any applicable statute or regulation.

 

7.                                       Remedies.   The parties to this
Agreement shall be entitled to recover from each other reasonable attorneys’
fees incurred in connection with the enforcement of the terms and provisions of
this Agreement whether by an action to enforce specific performance or for
damages for its breach or otherwise.

 

8.                                       Information Confidential.   As partial
consideration for the granting of the Award hereunder, you hereby agree with the
Company that you will keep confidential all information and knowledge, except
that which has been disclosed in any public filings required by law, that you
have relating to the terms and conditions of this Agreement; provided, however,
that such information may be disclosed as required by law and may be given in
confidence to your spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

9.                                       Withholding of Taxes.   The Company
shall deduct and withhold, or cause to be withheld, from your payment(s) made
under this Agreement, or from any other payment to you, an amount necessary to
satisfy any and all tax withholding obligations arising under applicable local,
state, federal, or foreign laws associated with such payment.  The Company may
take any

 

3

--------------------------------------------------------------------------------


 

other action as may in its opinion be necessary to satisfy all obligations for
the payment and withholding of such taxes.

 

10.                                 Right of the Company and Affiliates to
Terminate Your Employment.   Nothing contained in this Agreement shall confer
upon you the right to continue in the employ of the Company or any Affiliate, or
interfere in any way with the rights of the Company or any Affiliate to
terminate your employment at any time.

 

11.                                 No Liability for Good Faith
Determinations.   Neither the Company nor the members of the Board and the
Committee shall be liable for any act, omission or determination taken or made
in good faith with respect to this Agreement or the Awards granted hereunder.

 

12.                                 Company Records.    Records of the Company
or its Affiliates regarding your period of employment, termination of employment
and the reason therefore, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

 

13.                                 Severability.    If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

14.                                 Notices.   Whenever any notice is required
or permitted hereunder, such notice must be in writing and personally delivered
or sent by mail. Any such notice required or permitted to be delivered hereunder
shall be deemed to be delivered on the date on which it is personally delivered,
or, whether actually received or not, on the third business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.
The Company or you may change, at any time and from time to time, by written
notice to the other, the address which it or you had previously specified for
receiving notices.

 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:                                          Forest Oil Corporation

Attn: Corporate Secretary

707 17th Street, Suite 3600

Denver, Colorado 80202

 

Holder:                                                       At your current
address as shown in the Company’s records.

 

15.                                 Waiver of Notice.   Any person entitled to
notice hereunder may waive such notice in writing.

 

4

--------------------------------------------------------------------------------


 

16.                                 Successor.    This Agreement shall be
binding upon you, your legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

17.                                 Headings.    The titles and headings of
Sections and paragraphs are included for convenience of reference only and are
not to be considered in construction of the provisions hereof.

 

18.                                 Governing Law.   All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of New York except to the extent New York law is
preempted by federal law.

 

19.                                 Execution of Receipts and Releases.   Any
payment of cash to you, or to your legal representative, heir, legatee or
distributee, in accordance with the provisions hereof, shall, to the extent
thereof, be in full satisfaction of all claims of such persons hereunder. The
Company may require you or your legal representative, heir, legatee or
distributee, as a condition precedent to such payment, to execute a release and
receipt therefore in such form as it shall determine.

 

20.                                 Delayed Payment Restriction.  
Notwithstanding any provision in this Agreement to the contrary, if the payment
of any amount under this Agreement would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payment is
not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder, then any such payment that you would otherwise be
entitled to during the first six months following the date of your termination
of employment shall be accumulated and paid on the date that is six months after
the date of your termination of employment (or if such date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid or provided under
Section 409A of the Code without being subject to such additional taxes and
interest. If this Section 20 becomes applicable such that the payment of any
amount is delayed, any payments that are so delayed shall accrue interest on a
non-compounded basis, from the date such payment would have been made had this
Section 20 not applied to the actual date of payment, at the prime rate of
interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York on the date of your termination of employment (or
the first business day following such date if such termination does not occur on
a business day) and shall be paid in a lump sum on the actual date of payment of
the delayed payment amount.  You agree to be bound by the Company’s
determination of its “specified employees” (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code.

 

21.                                 Amendment.   This Agreement may be amended
at any time unilaterally by the Company provided that such amendment is
consistent with all applicable laws and does not reduce any rights or benefits
you have accrued pursuant to this Agreement. This Agreement may also be amended
at any time unilaterally by the Company to the extent the Company believes in
good faith that such amendment is necessary or advisable to bring this Agreement
into compliance with any applicable laws, including Section 409A of the Code.

 

5

--------------------------------------------------------------------------------


 

If you accept this Cash-Based Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

 

 

Very Truly Yours,

 

 

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

By:

 

 

 

 

6

--------------------------------------------------------------------------------


 

Appendix A

 

Defined Terms

 

“Change of Control” means (i) with respect to the Performance-Based Award, the
meaning given such term in the Severance Agreement, and (ii) with respect to the
Time-Based Award, the occurrence of one or more of the following events:

 

(A)   the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of the Company);

 

(B)   the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company);

 

(C)   the Company is to be dissolved and liquidated;

 

(D)   any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power); or

 

(E)   as a result of or in connection with a contested election of directors,
the persons who were directors of the Company before such election shall cease
to constitute a majority of the Board.

 

Notwithstanding the foregoing, for purposes of the Time-Based Award, the term
“Change of Control” shall not include any reorganization, merger or
consolidation involving solely the Company and one or more previously
wholly-owned subsidiaries of the Company.

 

“Disability” has the meaning given to such term in the Severance Agreement.

 

“Involuntary Termination” means any termination of your employment with the
Company which does not result from your resignation; provided, however, that the
term “Involuntary Termination” shall not include a termination as a result of
death, Disability, or a termination of your employment by the Company by reason
of your unsatisfactory performance of your duties, to be determined by the
Company in its sole discretion, or by reason of your final conviction of a
misdemeanor involving moral turpitude or a felony.

 

“Performance-Based Award Computation Date” means the first to occur of the
following: (i) the last day of the Performance Period; (ii) the date upon which
a Change of Control occurs; or (iii) the date your employment with the Company
is terminated by reason of death, Disability or Involuntary Termination.

 

“Performance-Based Award Payment Amount” means:

 

(i)  if the Performance-Based Award Computation Date is the last day of the
Performance Period, the date upon which a Change of Control occurs or the date
your employment with the Company is terminated by reason of an Involuntary
Termination,

 

7

--------------------------------------------------------------------------------


 

then an amount equal to (A) $                 multiplied by (B) the Total
Shareholder Return Ranking Percentage multiplied by (C) a fraction, the
numerator of which shall equal the sum of (x) the Fair Market Value on the
Performance-Based Award Computation Date plus (y) the aggregate value (as
determined by the Committee) of the dividends and other distributions paid to
shareholders with respect to a share of Common Stock during the period beginning
on the date of this Agreement and ending on the Performance-Based Award
Computation Date, and the denominator of which shall equal $           (which is
the Fair Market Value on the date of this Agreement); or

 

(ii)  if the Performance-Based Award Computation Date is the date your
employment with the Company is terminated by reason of death or Disability, then
an amount equal to (A) $                 multiplied by (B) a fraction, the
numerator of which shall be the number of full months during the Performance
Period during which you were employed by the Company (counting the month in
which your termination of employment occurs as a full month), and the
denominator of which is 36, multiplied by (C) a fraction, the numerator of which
shall equal the sum of (x) the Fair Market Value on the Performance-Based Award
Computation Date plus (y) the aggregate value (as determined by the Committee)
of the dividends and other distributions paid to shareholders with respect to a
share of Common Stock during the period beginning on the date of this Agreement
and ending on the Performance-Based Award Computation Date, and the denominator
of which shall equal $           (which is the Fair Market Value on the date of
this Agreement).

 

Notwithstanding the foregoing, the formula described in the preceding sentence
shall be subject to equitable and appropriate adjustment by the Committee so as
to prevent the dilution or enlargement of the benefit intended to be provided
under the Performance-Based Award in the event of any dividend, stock split,
reverse stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to shareholders, exchange of shares, or other
similar matters or corporate changes with regard to the Company that are not
accounted for in such formula, and the Committee’s determination with respect to
any such adjustment shall be conclusive.

 

“Performance Unit Award Agreement” means the Forest Oil Corporation 2007 Stock
Incentive Plan Performance Unit Award Agreement between you and the Company
dated as of                       , 2011.

 

“Severance Agreement” means the Severance Agreement between you and the Company
as in effect on the date of this Agreement.

 

“Time-Based Award Payment Amount” means an amount equal to (i) $                
multiplied by (ii) a fraction, the numerator of which shall equal the sum of
(A) the Fair Market Value on the trading date immediately preceding the
Time-Based Award Payment Date plus (B) the aggregate value (as determined by the
Committee) of the dividends and other distributions paid to shareholders with
respect to a share of Common Stock during the period beginning on the date of
this Agreement and ending on the Time-Based Award Payment Date, and the
denominator of which shall equal $           (which is the Fair Market Value on
the date of this

 

8

--------------------------------------------------------------------------------


 

Agreement).  Notwithstanding the foregoing, the formula described in the
preceding sentence shall be subject to equitable and appropriate adjustment by
the Committee so as to prevent the dilution or enlargement of the benefit
intended to be provided under the Time-Based Award in the event of any dividend,
stock split, reverse stock split, recapitalization (including, but not limited
to, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to shareholders, exchange of
shares, or other similar matters or corporate changes with regard to the Company
that are not accounted for in such formula, and the Committee’s determination
with respect to any such adjustment shall be conclusive.

 

“Time-Based Award Payment Date” means the first to occur of the following:
(i)                   , 2014; (ii) the date upon which a Change of Control
occurs; or (iii) the date your employment with the Company is terminated by
reason of death, Disability or Involuntary Termination.

 

“Total Shareholder Return” has the meaning assigned to such term in the
Performance Unit Award Agreement.

 

“Total Shareholder Return Ranking Percentage” shall mean a percentage (which may
range form 0% to 200%) equal to the percentage determined under Appendix A of
the Performance Unit Award Agreement for purposes of determining the percentage
of “Initial Performance Units” earned under such agreement.

 

9

--------------------------------------------------------------------------------